Citation Nr: 0515262	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  02-08 341	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral hip 
disability, claimed secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




FINDINGS OF FACT

1.	The veteran in this case served on active duty from June 
1945 to November 1946.  

2.	On May 4, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.




ORDER

The appeal is dismissed.




                       
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


